SUPREME COURT SEPTEMBER TERM IN THE YEAR OF OUR LORD ONE THOUSAND EIGHT HUNDRED AND SEVENTEEN. TERRITORY OF MICHIGAN TO WIT.

John S Roby vs Alexis L Reaume

Alexis Luc Reaume defendant in the above case doth further make oath that he hopes & expects to prove by the testimony of Col Anthony Butler, if permitted to obtain his evidence in the premises that John S Roby being in company with this affiant did apply to him said Anthony & in the presence of this affiant did state to said Anthony that he said John S Roby the *540plaintiff in said suit had bought of this affiant to the amount of about sixteen hundred dollars of American Quarter master certificates such as are in said declaration of said plaintiff described & did thereupon exhibit the same certificates to the said Anthony & did request of him to state his (the said Anthony’s) opinion of the validity thereof — And this affiant further mak-eth oath that he expects to prove by said Anthony that he the said Anthony did thereupon express & deliver to said plaintiff as his (said Anthony’s) opinion that the said paper was good & would be paid with time & this affi-ant further expects by said Anthony to prove the terms of the agreement between said plaintiff & this affiant & that the same were variant from those set out in the plaintiff’s declaration
And this affiant further swears that he hopes & expects to prove by the testimoney of His Exy Governour Cass if permitted to obtain his evidence, that said plaintiff applied himself to him, said Govr Cass, & exhibited the same certificates to him & that said Govr Cass being then Governour & an officer of the U States, conversant with such things did state to said plaintiff in reply that he had no doubt but that with proper exertions & when money for such purposes should be provided he said plaintiff would obtain his money therefore ■—• & further, by the confessions of said plaintiff to said Gov Cass that said plaintiff was obligated by his contract with this affiant to use every exertion & pursue every means to procure at his own expense the money appearing due upon said certificates — and further this deponant says not
Sworn & Subscribed before me 23 Septber 1817.
Peter Audrain Alexis Luc Reaume
J. P. D. D.

[In the handwriting of William Woodbridge]